DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SIGNAL PROCESSING DEVICE TO IMPROVE CONTRAST OF A DISPLAYED IMAGE.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 7: “configure” should be changed to –configured--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the input image" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, and renders the claim indefinite as to which input image the claim is referring to. For the purposes of examination, Examiner assumes the limitation should be “the first input image and the second input image”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2019/0313072) in view of Fujine et al. (US PGPub 2015/0002559). 

Regarding claim 1, Kim discloses an image display apparatus (fig. 2, multimedia device 200) comprising:
a display (fig. 2, display unit 280);
an image receiver (fig. 2, broadcast receiving unit 205) configured to receive a first input image and a second input image ([0049], “The tuner 210 may receive a radio frequency (RF) broadcast signal by tuning in to a channel selected by the user or all previously stored channels among RF broadcast signals received through an antenna. And, the tuner 210 converts the received RF broadcast signal into an IF (intermediate frequency) signal or a baseband signal” and [0057], “In order to input video and audio signals of an external device to the multimedia device 200, the A/V input/output unit may include a USB (Universal Serial Bus) terminal, a composite video banking sync (CVBS) terminal, a component terminal, an S-video terminal (analog), a digital visual interface (DVI) terminal, a high definition multimedia interface (HDMI) terminal, an RGB terminal, a D-SUB terminal, etc.”); and
a signal processing device (fig. 2, controller 270) configured to perform signal processing of the first input image and the second input image from the image receiver ([0078]: “The controller 270 may include a demultiplexer, an image processor, and the like”) and to cause the display to display the first input image and the second input image ([0083], “Meanwhile, the controller 270 can control the display unit 280 to display a video. For example, the controller 270 can control a broadcast video inputted through the tuner 210, an external input video inputted through the external device interface 235, a video inputted through the network interface 230, or a video stored in the storage unit 240 to be displayed on the display unit 280. Here, the video displayed on the display unit 280 may include a still image or moving images or may include a 2D or 3D video”),
wherein the signal processing device is further configured to control a luminance adjustment change rate of the displayed first input image to be less than a luminance adjustment change rate of the displayed second input image (fig. 9a and [0155], “the S-shaped curve 910 that darkens the low-gradient region corresponding to a dark region and brightens the high-gradient region corresponding to a bright region is applied to the video signal to increase the contrast ratio”).
While Kim teaches controlling a luminance adjustment change rate based on the gradient of a region, other reasons for controlling a luminance adjustment change rate are known in the prior art including based on a luminance deviation of the displayed first input image being greater than a luminance deviation of the displayed second input image. In a similar field of endeavor of display devices, Fujine discloses based on a luminance deviation of the displayed first input image being greater than a luminance deviation of the displayed second input image ([0078], “FIG. 2 depicts an example of a luminance histogram generated from the luminance signal Y of an input video signal. The light emission detecting portion 1 generates a Y histogram by integrating pixels for each luminance tone for each frame of the input video signal. The horizontal axis of the histogram represents the tone value for the luminance Y, on which horizontal axis, for example, the maximum value is 255 tones when the video signal is expressed in 8 bits. The vertical axis represents the number of pixels (frequency) integrated for each tone value”). 
In view of the teachings of Kim and Fujine, it would have been obvious to one of ordinary skill in the art to substitute known reasons for controlling luminance adjustment in order to achieve expected and intended results including improving display functionality and overall user experience. 

Regarding claim 2, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to control the luminance adjustment change rate of the displayed first input image to be greater than the luminance adjustment change rate of the displayed second input image based on the luminance deviation of the displayed first input image being less than the luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Kim: [0166], “FIG. 10a shows the curves 1010 and 1020 applied when the conventional local contrast function is performed. According to the prior art, if a bright or dark region occurs after performing the dynamic contrast function, the curve is intuitively adjusted in the corresponding region”).

Regarding claim 3, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to equalize a luminance adjustment level in an average luminance level of the displayed first input image with a luminance adjustment level in an average luminance level of the displayed second input image based on the luminance deviation of the displayed first input image being greater than the luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Fujine: [0141], “The gain G3 is used to compensatively reduce luminance equivalent to the sum of the amount of luminance stretching by the backlight luminance stretch portion 3 and the amount of luminance stretching by the video signal luminance stretch portion 6, and is set to a value for maintaining the tone of the input video signal on the screen”).

Regarding claim 4, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to control a luminance adjustment change rate in a luminance level less than an average luminance level of the displayed first input image to be less than a luminance adjustment change rate in a luminance level less than an average luminance level of the displayed second input image based on the luminance deviation of the displayed first input image being greater than the luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Fujine: [0140], “tone mapping is performed in such a way that the first threshold Th1 is set and a gain G3 is set for an area lower in tone value than the threshold Th1 and that the points corresponding to the thresholds Th1 and Th2 are connected via a segment”).

Regarding claim 5, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to control a luminance adjustment level in a luminance level less than an average luminance level of the displayed first input image to be less than a luminance adjustment level in a luminance level less than an average luminance level of the displayed second input image based on the luminance deviation of the displayed first input image being greater than the luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Fujine: [0144], “In tone mapping on the area higher in tone value than the second threshold Th2, the input/output characteristics stretched by the video signal luminance stretch portion 6 are used as they are. The characteristics change point (knee point) of the input/output characteristics at the input tone I1 set in the area higher in tone value than the second threshold Th2 is also maintained. As a result, in the light emission color area higher in tone value than the second threshold Th2, a light emission image with a feeling of brightness can be obtained by video signal stretching and backlight luminance stretching”).

Regarding claim 6, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to control a luminance adjustment change rate in a luminance level greater than an average luminance level of the displayed first input image to be less than a luminance adjustment change rate in a luminance level greater than an average luminance level of the displayed second input image based on the luminance deviation of the displayed first input image being greater than the luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Fujine: [0154], “In the area between U2 and U3, as a result of tone mapping on the area between the thresholds Th1 and Th2, the screen luminance curve separates from the first .gamma. curve (.gamma.1) and keeps rising as the input tone increases, and then reaches a second .gamma. curve (.gamma.2) near a point S3 corresponding to the second threshold Th2. Subsequently, the screen luminance curve increases at a lower rate (with a gradual slope) to reach the maximum input tone. The second .gamma. curve (.gamma.2) is given by expressing the screen luminance resulting from stretching of the video signal using the gain G1 of FIG. 12 or gain G2 of FIG. 14, in the form of a .gamma. curve. By reducing the screen luminance increase rate in the high-tone area higher in tone value than the point U3, tone crushing in the high-tone area cause by luminance stretching is prevented to maintain sound tone expression as much as possible. Hence highly quality video display with a feeling of brightness of the high-tone area and contrast feeling can be achieved”).

Regarding claim 7, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to control a luminance adjustment level in a luminance level greater than an average luminance level of the displayed first input image to be less than a luminance adjustment level in a luminance level greater than an average luminance level of the displayed second input image based on a luminance deviation of the displayed first input image being greater than a luminance deviation of the displayed second input image in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Fujine: [0154], “In the area between U2 and U3, as a result of tone mapping on the area between the thresholds Th1 and Th2, the screen luminance curve separates from the first .gamma. curve (.gamma.1) and keeps rising as the input tone increases, and then reaches a second .gamma. curve (.gamma.2) near a point S3 corresponding to the second threshold Th2. Subsequently, the screen luminance curve increases at a lower rate (with a gradual slope) to reach the maximum input tone. The second .gamma. curve (.gamma.2) is given by expressing the screen luminance resulting from stretching of the video signal using the gain G1 of FIG. 12 or gain G2 of FIG. 14, in the form of a .gamma. curve. By reducing the screen luminance increase rate in the high-tone area higher in tone value than the point U3, tone crushing in the high-tone area cause by luminance stretching is prevented to maintain sound tone expression as much as possible. Hence highly quality video display with a feeling of brightness of the high-tone area and contrast feeling can be achieved”).

Regarding claim 8, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to adjust a luminance of the displayed first input image based on a luminance distribution of the displayed first input image and to increase a variation of the adjusted luminance as a frequency of the luminance distribution of the displayed first input image increases (Fujine: [0078], “FIG. 2 depicts an example of a luminance histogram generated from the luminance signal Y of an input video signal. The light emission detecting portion 1 generates a Y histogram by integrating pixels for each luminance tone for each frame of the input video signal. The horizontal axis of the histogram represents the tone value for the luminance Y, on which horizontal axis, for example, the maximum value is 255 tones when the video signal is expressed in 8 bits. The vertical axis represents the number of pixels (frequency) integrated for each tone value”).

Regarding claim 9, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to extract an object of the displayed first input image or the displayed second input image and to increase a luminance variation of the extracted object in response to a luminance of the extracted object (Fujine: [0179], “the area-active-control/luminance-stretching portion 14 divides one frame of video into predetermined multiple areas and extracts the maximum tone value of the video signal for each divided area. For example, such video as indicated in FIG. 20(A) is divided into predetermined multiple areas. In this example, the maximum tone value of the video signal for each area is extracted. In another example, a statistical value different from the maximum tone value, such as tone average of the video signal, may be used. An example of extraction of the maximum tone value will hereinafter be described”).

Regarding claim 10, the combination of Kim and Fujine further discloses wherein the luminance variation of the extracted object increases as a peak of luminance distribution of the extracted object increases (Fujine: [0180], “The area-active-control/luminance-stretching portion 14 determines an LED lighting rate in each area according to the extracted maximum tone value. FIG. 20(B) depicts a result of the determined LED lighting rate in each area”).

Regarding claim 11, the combination of Kim and Fujine further discloses wherein the luminance variation of the extracted object increases as a deviation of luminance distribution of the extracted object decreases (Fujine: [0183], “the lighting rate in each area is calculated using a calculation formula defined in advance so that the backlight luminance is not reduced in a bright area with high tone but is reduced in a dark area with low tone”).

Regarding claim 12, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to extract a background of the displayed first input image or the displayed second input image and to increase a luminance variation of an extracted object in response to a luminance of the extracted background (Fujine: [0179], “the area-active-control/luminance-stretching portion 14 divides one frame of video into predetermined multiple areas and extracts the maximum tone value of the video signal for each divided area. For example, such video as indicated in FIG. 20(A) is divided into predetermined multiple areas. In this example, the maximum tone value of the video signal for each area is extracted. In another example, a statistical value different from the maximum tone value, such as tone average of the video signal, may be used. An example of extraction of the maximum tone value will hereinafter be described”).

Regarding claim 13, the combination of Kim and Fujine further discloses wherein the signal processing device comprises:
an image analyzer (Kim: fig. 5, APL analysis module 540) configured to analyze the input image (Kim: [0132], “In addition, the video decoder 510 may output pixel data of the decoded image to the APL analysis module 540, and the APL analysis module 540 may obtain an APL of the image based on the pixel data of the decoded image. As described above, the APL analysis module 540 may obtain the APL of the image every predetermined time or frame or obtain an APL per block of the image every predetermined time or frame. Moreover, the APL analysis module 540 may output the obtained APL of the image to the tone mapping module 530”); and
a luminance mapper (Kim: fig. 5, tone mapping module 530) configured to perform luminance mapping based on luminance information of the analyzed input image from the image analyzer (Kim: [0134], “The tone mapping module 530 may perform tone mapping of the image based on the APL of the image inputted from the APL analysis module 540 and the meta data of the received image”), and
wherein the luminance mapper is further configured to control the luminance adjustment change rate of the displayed first input image to be less than the luminance adjustment change rate of the displayed second input image based on the luminance deviation of the displayed first input image being greater than the luminance deviation of the displayed second input image ([0078], “FIG. 2 depicts an example of a luminance histogram generated from the luminance signal Y of an input video signal. The light emission detecting portion 1 generates a Y histogram by integrating pixels for each luminance tone for each frame of the input video signal. The horizontal axis of the histogram represents the tone value for the luminance Y, on which horizontal axis, for example, the maximum value is 255 tones when the video signal is expressed in 8 bits. The vertical axis represents the number of pixels (frequency) integrated for each tone value”) in a state in which the displayed first input image and the displayed second input image have a same average luminance level (Kim: fig. 9a and [0155], “the S-shaped curve 910 that darkens the low-gradient region corresponding to a dark region and brightens the high-gradient region corresponding to a bright region is applied to the video signal to increase the contrast ratio”).

Regarding claim 14, Kim discloses an image display apparatus (fig. 2, multimedia device 200) comprising:
a display (fig. 2, display unit 280);
an image receiver (fig. 2, broadcast receiving unit 205) configured to receive an input image ([0049], “The tuner 210 may receive a radio frequency (RF) broadcast signal by tuning in to a channel selected by the user or all previously stored channels among RF broadcast signals received through an antenna. And, the tuner 210 converts the received RF broadcast signal into an IF (intermediate frequency) signal or a baseband signal” and [0057], “In order to input video and audio signals of an external device to the multimedia device 200, the A/V input/output unit may include a USB (Universal Serial Bus) terminal, a composite video banking sync (CVBS) terminal, a component terminal, an S-video terminal (analog), a digital visual interface (DVI) terminal, a high definition multimedia interface (HDMI) terminal, an RGB terminal, a D-SUB terminal, etc.”); and
a signal processing device (fig. 2, controller 270) configured to perform signal processing of the input image from the image receiver ([0078]: “The controller 270 may include a demultiplexer, an image processor, and the like”) and to cause the display to display the input image ([0083], “Meanwhile, the controller 270 can control the display unit 280 to display a video. For example, the controller 270 can control a broadcast video inputted through the tuner 210, an external input video inputted through the external device interface 235, a video inputted through the network interface 230, or a video stored in the storage unit 240 to be displayed on the display unit 280. Here, the video displayed on the display unit 280 may include a still image or moving images or may include a 2D or 3D video”),
wherein the signal processing device is further configured to adjust a luminance of the input image and to increase a variation of the adjusted luminance as a frequency of luminance distribution of the input image increases (fig. 9a and [0155], “the S-shaped curve 910 that darkens the low-gradient region corresponding to a dark region and brightens the high-gradient region corresponding to a bright region is applied to the video signal to increase the contrast ratio”).
While Kim teaches controlling a luminance adjustment change rate based on the gradient of a region, other reasons for controlling a luminance adjustment change rate are known in the prior art including based on a luminance distribution of the input image. In a similar field of endeavor of display devices, Fujine discloses based on a luminance distribution of the input image ([0078], “FIG. 2 depicts an example of a luminance histogram generated from the luminance signal Y of an input video signal. The light emission detecting portion 1 generates a Y histogram by integrating pixels for each luminance tone for each frame of the input video signal. The horizontal axis of the histogram represents the tone value for the luminance Y, on which horizontal axis, for example, the maximum value is 255 tones when the video signal is expressed in 8 bits. The vertical axis represents the number of pixels (frequency) integrated for each tone value”). 
In view of the teachings of Kim and Fujine, it would have been obvious to one of ordinary skill in the art to substitute known reasons for controlling luminance adjustment in order to achieve expected and intended results including improving display functionality and overall user experience. 

Regarding claim 15, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to extract an object of the displayed input image and to increase a luminance variation of an extracted object as a peak of luminance distribution of the extracted object increases (Fujine: [0179], “the area-active-control/luminance-stretching portion 14 divides one frame of video into predetermined multiple areas and extracts the maximum tone value of the video signal for each divided area. For example, such video as indicated in FIG. 20(A) is divided into predetermined multiple areas. In this example, the maximum tone value of the video signal for each area is extracted. In another example, a statistical value different from the maximum tone value, such as tone average of the video signal, may be used. An example of extraction of the maximum tone value will hereinafter be described”).

Regarding claim 16, the combination of Kim and Fujine further discloses wherein the signal processing device is further configured to extract an object of the displayed input image and to increase a luminance variation of an extracted object as a deviation of luminance distribution of the extracted object decreases (Fujine: [0183], “the lighting rate in each area is calculated using a calculation formula defined in advance so that the backlight luminance is not reduced in a bright area with high tone but is reduced in a dark area with low tone”).

Regarding claim 17, Kim discloses a signal processing device ([0130], “the video decoder 510, the color gamut mapping module 520, the tone mapping module 530, and the APL analysis module 540 may be implemented inside the controller 270 of FIG. 2”) comprising:
an image analyzer (fig. 5, APL analysis module 540) configured to analyze a first input image and a second input image ([0132], “In addition, the video decoder 510 may output pixel data of the decoded image to the APL analysis module 540, and the APL analysis module 540 may obtain an APL of the image based on the pixel data of the decoded image. As described above, the APL analysis module 540 may obtain the APL of the image every predetermined time or frame or obtain an APL per block of the image every predetermined time or frame. Moreover, the APL analysis module 540 may output the obtained APL of the image to the tone mapping module 530”); and
a luminance mapper (fig. 5, tone mapping module 530) configured to perform luminance mapping based on luminance information of the first and second input images from the image analyzer ([0134], “The tone mapping module 530 may perform tone mapping of the image based on the APL of the image inputted from the APL analysis module 540 and the meta data of the received image”),
wherein the luminance mapper is further configured control a luminance adjustment change rate of the first input image to be less than a luminance adjustment change rate of the second input image (fig. 9a and [0155], “the S-shaped curve 910 that darkens the low-gradient region corresponding to a dark region and brightens the high-gradient region corresponding to a bright region is applied to the video signal to increase the contrast ratio”).
While Kim teaches controlling a luminance adjustment change rate based on the gradient of a region, other reasons for controlling a luminance adjustment change rate are known in the prior art including when on a luminance deviation of the displayed first input image being greater than a luminance deviation of the displayed second input image. In a similar field of endeavor of display devices, Fujine discloses when on a luminance deviation of the displayed first input image being greater than a luminance deviation of the displayed second input image ([0078], “FIG. 2 depicts an example of a luminance histogram generated from the luminance signal Y of an input video signal. The light emission detecting portion 1 generates a Y histogram by integrating pixels for each luminance tone for each frame of the input video signal. The horizontal axis of the histogram represents the tone value for the luminance Y, on which horizontal axis, for example, the maximum value is 255 tones when the video signal is expressed in 8 bits. The vertical axis represents the number of pixels (frequency) integrated for each tone value”). 
In view of the teachings of Kim and Fujine, it would have been obvious to one of ordinary skill in the art to substitute known reasons for controlling luminance adjustment in order to achieve expected and intended results including improving display functionality and overall user experience. 

Regarding claim 18, the combination of Kim and Fujine further discloses wherein the luminance mapper is further configured to control a luminance adjustment change rate in a luminance level less than an average luminance level of the first input image to be less than a luminance adjustment change rate in a luminance level less than an average luminance level of the second input image based on a luminance deviation of the first input image being greater than a luminance deviation of the second input image in a state in which the first input image and the second input image have a same average luminance level, and to control a luminance adjustment level in a luminance level less than an average luminance level of the first input image to be greater than a luminance adjustment level in a luminance level less than an average luminance level of the second input image (Kim: [0166], “FIG. 10a shows the curves 1010 and 1020 applied when the conventional local contrast function is performed. According to the prior art, if a bright or dark region occurs after performing the dynamic contrast function, the curve is intuitively adjusted in the corresponding region”).

Regarding claim 19, the combination of Kim and Fujine further discloses wherein the luminance mapper is configured to control a luminance adjustment change rate in a luminance level greater than an average luminance level of the first input image to be less than a luminance adjustment change rate in a luminance level greater than an average luminance level of the second input image based on a luminance deviation of the first input image being greater than a luminance deviation of the second input image in a state in which the first input image and the second input image have a same average luminance level, and to control a luminance adjustment level in a luminance level greater than the average luminance level of the first input image to be less than a luminance adjustment level in a luminance level greater than the average luminance level of the second input image (Fujine: [0140], “tone mapping is performed in such a way that the first threshold Th1 is set and a gain G3 is set for an area lower in tone value than the threshold Th1 and that the points corresponding to the thresholds Th1 and Th2 are connected via a segment”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori et al. (US PGPub 2018/0173973) discloses an example of an operation by a contrast correcting unit 12 (fig. 3).
Kim (US PGPub 2011/0157210) discloses a flow chart illustrating a method for adjusting contrast of a video display apparatus (fig. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693